              Case 2:20-cv-00111-RAJ Document 101 Filed 05/14/20 Page 1 of 3




 1                                                                             The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9                                                                )
     STATE OF WASHINGTON, et al.,                                 )   No. 2:20-cv-00111-RAJ
10                                                                )
         Plaintiffs,                                              )     UNOPPOSED MOTION TO
11                                    v.                          )     CONSOLIDATE RULE 12
                                                                  )     BRIEFING AND ANSWER
12   UNITED STATES DEPARTMENT OF                                  )     WITH SUMMARY
     STATE, et al.,                                               )     JUDGMENT
13                                                                )
         Federal Defendants.                                      )     Noted for May 14, 2020
14                                                                )
15

16
              Pursuant to this Court’s March 24, 2020 Order, ECF No. 96, the parties set forth their
17
     agreed suggestion for the prompt and efficient resolution of this case via production of an
18
     administrative record and cross-dispositive motions. See ECF No. 97. The Court then adopted
19   that proposal. See unnumbered docket entry (Apr. 22, 2020).
20            Consistent with that plan, Defendants hereby move to consolidate Rule 12 briefing and
21   the associated requirement of a responsive pleading with the proposed schedule for briefing
22   dispositive motions. Plaintiffs have indicated they do not oppose this motion.
23

24   Dated: May 14, 2020                                      Respectfully submitted,

25                                                            JOSEPH H. HUNT
26                                                            Assistant Attorney General

27                                                            ANTHONY J. COPPOLINO

     Motion to Consolidate Briefing                                                       U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                             Civil Division, Federal Programs Branch
                                                                                                    1100 L Street NW
     2:20-cv-00111-RAJ – 1                                                                       Washington, DC 20530
                                                                                                    Tel: (202) 353-0533
              Case 2:20-cv-00111-RAJ Document 101 Filed 05/14/20 Page 2 of 3



                                                                Deputy Director, Federal Programs Branch
 1
                                                                _/s/ Eric J. Soskin
 2
                                                                ERIC J. SOSKIN
 3                                                              Senior Trial Counsel
                                                                U.S. Department of Justice
 4                                                              Civil Division, Federal Programs Branch
                                                                1100 L Street NW
 5                                                              Washington, D.C. 20530
 6                                                              (202) 353-0533 (telephone)
                                                                (202) 616-8470 (facsimile)
 7                                                              eric.soskin@usdoj.gov

 8                                                            Attorneys for Federal Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Motion to Consolidate Briefing                                                      U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                            Civil Division, Federal Programs Branch
                                                                                                   1100 L Street NW
     2:20-cv-00111-RAJ – 2                                                                      Washington, DC 20530
                                                                                                   Tel: (202) 353-0533
              Case 2:20-cv-00111-RAJ Document 101 Filed 05/14/20 Page 3 of 3




 1

 2

 3                                                CERTIFICATE OF SERVICE

 4            I hereby certify that, on this 14th day of May, the forgoing Motion to Consolidate will
 5   be served electronically on all counsel who have appeared in this action by means of the
 6
     Court’s CM/ECF software.
 7

 8   Dated: May 14, 2020                                      /s/ Eric J. Soskin
                                                              ERIC J. SOSKIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Motion to Consolidate Briefing                                              U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                    Civil Division, Federal Programs Branch
                                                                                           1100 L Street NW
     2:20-cv-00111-RAJ – 3                                                              Washington, DC 20530
                                                                                           Tel: (202) 353-0533
